                                   UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry
Hearing Information:
                    Debtor:   SUSAN SIMPSON
              Case Number:    2:20-BK-02088-EPB          Chapter: 13

       Date / Time / Room:    WEDNESDAY, JANUARY 27, 2021 10:30 AM TELEPHONIC HRGS

      Bankruptcy Judge:       EDDWARD P. BALLINGER JR.
           Courtroom Clerk:   ANNETTE FRANCHELLO
            Reporter / ECR:   N/A                                                              0.00


Matters:
     1) CONTINUED HEARING ON NOTICE OF NON-COMPLIANCE AND MOTION FOR ENTRY OF ORDER
        GRANTING STAY RELIEF FILED BY NEW HORIZONS ROTH 401K PROFIT SHARING PLAN, BRAD
        GILBERTSON AS TRUSTEE
        R / M #: 108 / 0

     2) ORDER TO SHOW CAUSE AS TO WHY THIS CASE SHOULD NOT BE DISMISSED
        R / M #:    0/ 0

     3) EXPEDITED HEARING ON MOTION TO LIFT AUTOMATIC BANKRUPTCY STAY OR REQUEST FOR
        ADEQUATE PROTECTION FILED BY NEW HORIZONS ROTH 401K PROFIT SHARING PLAN, BRAD
        GILBERTSON AS TRUSTEE
        R / M #: 40 / 0

     4) EXPEDITED HEARING ON MOTION TO DISMISS CASE OR ALTERNATIVELY FOR ENTRY OF ORDER
        GRANTING STAY RELIEF FILED BY NEW HORIZONS ROTH 401K PROFIT SHARING PLAN, BRAD
        GILBERTSON AS TRUSTEE
        R / M #: 111 / 0



Appearances:

     GARY R. STICKELL, ATTORNEY FOR SUSAN SIMPSON
     SUSAN SIMPSON, DEBTOR
     ROSS M MUMME, ATTORNEY FOR EDWARD J. MANEY
     DEAN O'CONNOR, ATTORNEY FOR NEW HORIZONS 401K PROFIT SHARING PLAN




   Case
Page 1 of 2 2:20-bk-02088-EPB          Doc 121 Filed 01/27/21 Entered 01/29/21 11:37:43     Desc11:37:20AM
                                                                                     01/29/2021
                                        Main Document Page 1 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   2:20-BK-02088-EPB          WEDNESDAY, JANUARY 27, 2021 10:30 AM


Proceedings:                                                                                                1.00


          ITEMS #1 - #4

          Mr. Stickell notes that he provided the Court with a status report. He states that Debtor has
          made the two payments to Chase and has provided proof to the Trustee and Mr. O'Connor. He
          further states that the Debtor is willing to begin conduit payments starting with the February
          payment. He explains that a fourth amended plan is not needed but instead will proceed with
          confirmation of the third amended plan. He will have a revised stipulation on the lift stay to
          Mr. O'Connor today. He then answers the Court's questions regarding Debtor's income.

          The Court questions whether the Trustee has any concerns now that there is an agreement as
          to conduit payments and revised stipulation on lift stay.

          Mr. Mumme states that the only remaining item is New Horizons' objection to the plan which
          will need to be resolved or set for hearing. As far as payments, Debtor is current and can
          afford the ongoing plan payments based on her Declaration and Schedule I.

          Mr. O'Connor states that he would like a hearing on his objection to the plan. He explains that
          the issue is Debtor not providing documentation that she is paying Chase. He wants to move
          forward with his motion to dismiss and take a 2004 exam to resolve whether the plan is
          feasible. He states that he was not able to sign off on the stipulation for stay relief because
          Mr. Stickell also wanted him to sign off on the stipulated order of confirmation and agree
          Debtor was current with Chase. He then answers the Court's questions.

          The Court notes that the conduit payments resolve the plan objection.

          Mr. O'Connor would like a hearing as to feasibility of the plan. He has not requested a 2004
          exam yet and will need to do so before the hearing. He agrees to do so within 30 days.

          COURT: IT IS ORDERED discovery on Mr. O'Connor's objection to the plan based on
          feasibility shall be completed by February 26, 2021. The parties shall file a joint pretrial
          statement consistent with this Court's procedures on or before March 11, 2021. IT IS
          FURTHER ORDERED setting a pre-trial conference for March 16, 2021 at 10:00 a.m.




   Case
Page 2 of 2 2:20-bk-02088-EPB            Doc 121 Filed 01/27/21 Entered 01/29/21 11:37:43     Desc11:37:20AM
                                                                                       01/29/2021
                                          Main Document Page 2 of 2
